On December 18, 2012, the Defendant was sentenced for Count I: Tampering with Witness and Informants, a felony, in violation of Section 45-7-206, MCA to commitment to Department of Corrections for Ten (10) years with Eight (8) years suspended; Court recommends to the Department that Defendant be screened for any and all potential treatment programs; Defendant receive credit for time served of 125 days; and other terms and conditions given in the Judgment on December 18, 2012.
On August 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net item the Probation & Parole Office in Missoula, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there íb no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Defendant requested that the Division dismiss, without prejudice, his Application so that he can pursue filing a petition for post-conviction relief in this case.
Therefore, it is the unanimous decision of the Division that the Defendant’s Application in this case is DISMISSED, WITHOUT PREJUDICE. The Defendant may re-file his Application with the Missoula County Clerk of District Court within 60 days of the date of the decision, in accordance with Rule 2, Rules of the Sentence Review Division of the Montana Supreme Court.
Done in open Court this 8th day of August 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.